DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 05/20/2022, has been fully considered.  Claims 1-9 and 16-20 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1758012, filed on 08/30/2017.The present 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the counter-layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20130260265 A1) in view of Church (US4372823A) (reference attached documents for citations).
Regarding claim 1
Shimizu teaches an electrode for a rechargeable energy storage device (Figure 12; [0124], “air battery”), said electrode comprising:
A first external layer that is a first electrode material layer ME and a second external layer that is either a second electrode material layer ME or a current collector layer CC (Figure 12; 12, 15d, 12a; [0124]; examiner notes that current collector 14 is not within electrode 12)
and two or more internal layers (12b, 15c, 12c, 15b) interposed between the first and second external layers, 
said internal and external layers comprising one or more electrode material layers ME (Figure 12, 12b, 12c) and one or more porous current collector layers CC (Figure 15c, 15b; see paragraph 0062, “metallic mesh,” which meets the claimed “porous” limitation as a mesh is an exemplary porous material in the present specification) 
wherein said electrode material ME and current collector CC layers forming the first and second external layers and the internal layers are alternated according to the repetition pattern - [CC - ME] — (Figure 12; 12a; 15b, 12c, 15c [0124]).
While current collector 14 is not interpreted as an external layer because it is not included within the zinc electrode 12, the presence of CC 14 prevents the ME 12a from undoubtedly functioning as an external layer, because it is not in direct contact with the electrolyte.  Thus, Shimizu fails to clearly teach at least one of the two external layers being an electrode material layer ME.  Church teaches a multilayer zinc negative electrode with an external electrode material layer ME (Fig. 3, 12) such that the ME is in contact with an electrolyte to substantially avoid dendritic growth [012].  Furthermore, Church teaches that an external CC layer, and its contact with the electrolyte, causes shifting of zinc on the anode current collector causes serious reduction in battery efficiency [004], giving a reasonable expectation of success at avoiding said reduction by utilizing the external material layer of Church. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the external ME layer taught by Church with the electrode for a rechargeable energy storage device taught by Shimizu in order to reduce dendrite growth and prevent loss of efficiency.
Additionally, While Shimizu teaches a negative zinc-based electrode (Fig. 1, 11; see paragraph 0009 “The negative electrode may contain at least one kind of metal selected from a group consisting of … zinc (Zn)”), Shimizu does not provide a specific example thereof. Furthermore, Church teaches the external ME layer combined above in a negative multilayered electrode [012]. Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date to use the electrode structure of claim 1 as a negative electrode to properly combine and reap the benefits of the teachings of Church and because Shimizu teaches a negative zinc-based electrode. 
Regarding claim 2,
Modified Shimizu teaches the electrode according to claim 1, (see elements of claim 1 above), wherein the electrode has a thickness varying from 50 microns to 4 mm (see paragraph 0088, “electrode…approximately 200 micrometers”).  The examiner interprets the term “varying” to describe a thickness value selected from the range thereof. 
Regarding claim 3,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein at least a part or each of the porous current collector layers CC is one of a grid, a perforated sheet, a felt, a meshing, a fabric and a foam (Figure 12, 15d, 15c, 15b; see paragraph 0062, “metallic mesh”).
Regarding claim 4,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein the porous current collector layers CC, that are identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 5,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above) wherein said electrode (Fig. 12, 12) comprises an external layer that is an electrode material layer ME (Fig. 12, 12a) and an external layer that is a porous current collector layer CC (Fig. 12, 15d) and said electrode is in the form of an assembly of successive layers having the following structure: [CC - ME]n wherein ME is an electrode material layer, CC is a porous current collector layer, and 2                         
                            ≤
                        
                      n                         
                            ≤
                        
                      8 (Fig. 12, current collector 15d, electrode 12b, current collector 15c, electrode 12c, current collector 15b, electrode 12a; see paragraph 0102; examiner notes that n=3 in this case).
Regarding claim 6,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein the second external layer of the electrode is the second electrode material layer ME (Fig. 9, 12a,12b) and said electrode is in the form of an assembly of successive layers having the following structure: ME - [CC - ME]P-1 wherein ME is one or more of the electrode material layers, CC is one or more of the porous current collector layers, and 2                         
                            ≤
                        
                     p                         
                            ≤
                        
                     8 (Fig. 9, electrode 12b, current collector 15, electrode 12a; see paragraph 0095, examiner notes that p=2 in this case).  
Regarding claim 7,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers (Fig. 12, 12b, 12c, 12a) comprises at least one electrode active material (see paragraph 0076, “oxygen”).  It is the examiner’s position that the air electrode, containing air and thus oxygen, comprises at least one electrode active material because oxygen is designed to participate in the electrochemical reaction and diffuses through all of the layers (see paragraph 0024).
Regarding claim 8,
Modified Shimizu teaches the electrode according to claim 1, wherein said electrode a negative zinc-based electrode (see elements of claim 1 above). 
Regarding claim 9,
The examiner notes that claim 9 claims the electrode in an intended use ("is configured to be arranged into a rechargeable energy storage device...).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Furthermore, paragraph 0149 indicates that the battery disclosed by Shimizu is rechargeable.
Modified Shimizu teaches the electrode according to claim 1, comprising the electrode, a counter-electrode (Fig.12, 11), and an electrolyte, the first external layer being configured to face an external layer of the counter-layer (Fig. 12, 11) and configured to be in direct contact with the electrolyte (see elements of claim 1 above).
Regarding claim 16,
Modified Shimizu teaches the electrode according to claim 2 (see elements of claim 2 above), wherein at least a part or each of one or more porous current collector layers CC is one of a grid, a perforated sheet, a felt, a meshing, a fabric and a foam (Figure 12, 15d, 15c, 15b; see paragraph 0062, “metallic mesh”).
Regarding claim 17,
Modified Shimizu teaches the electrode according to claim 2 (see elements of claim 2 above), wherein the porous current collector layers CC, that are identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 18,
Modified Shimizu teaches the electrode according to claim 3 (see elements of claim 3 above), wherein the porous current collector layers CC, that are identical or different, are conductive material layers (see paragraph 62,"current collector allows electrons to enter the air electrode”).
Regarding claim 19,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers ME (see elements of claim 1 above) comprises at least one electrode active material (see elements of claim 7 above) comprising a polymer binder (see paragraph 0059, “binding material such as PVDF”)
Regarding claim 20,
Modified Shimizu teaches the electrode according to claim 1 (see elements of claim 1 above), wherein each of the electrode material layers ME (see elements of claim 1 above) comprises at least one electrode active material (see elements of claim 7 above) comprising an electronic conductivity agent (see paragraph 0059, “conductive material”).  It is the examiner’s position that a conductive material satisfies the broadest reasonable interpretation of an electronic conductivity agent
Response to Arguments
Applicant’s amendments to claims 1, 2, 5, and 6 have overcome the previous rejections under 35 U.S.C 112.
Regarding claim 1,
Applicant’s arguments, see Applicant’s remarks, filed 05/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Church (US4372823A).  
The examiner agrees that Shimizu does not specifically teach an external ME layer because CC layer 14 in Fig. 12 can be interpreted as an external layer.  However, the combination in view of Church overcomes these deficiencies. Church teaches a multilayered negative zinc electrode in which the external material layer is in contact with the electrolyte to reduce the growth of dendrites.  Church also teaches away from the current collector layer being the external layer and thus in contact with the electrolyte to prevent the deterioration of battery efficiency (see elements of claim 1 above), giving a reasonable expectation of success to combine with Shimizu.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date the combine external layer ME taught by Church with the rechargeable energy storage device of Shimizu.
As described in claim 1 above, Shimizu teaches the electrode as a negative electrode, and to utilize the benefits of Church it would be obvious to one of ordinary skill of the art before the effective filing date to apply to electrode structure of Shimizu to a negative electrode.  
Accordingly, applicant’s arguments that Shimizu does not teach a negative electrode with the recited structure and that Shimizu does not teach an external ME layer are overcome by the combination in view of Church.
Regarding claims 2-9 and 16-20,
	Applicant’s argument that claims 2-9 and 16-20 are allowable based off an allowable claim 1 is not persuasive as a new ground of rejection has been placed on claim 1 in view of Church as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Geng (US8043748B2).  Geng is relevant because it directly discloses reasoning why direct contact of the electrode with the electrolyte is beneficial, exemplified with a wettability layer included for the negative electrode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728